Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is in response to Applicant’s filing on April 13th, 2022.  Claims 2, 6, and 13-14 are canceled and claims 1, 3-5, and 7-12 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority to Korean Patent Application KR10-2019-0057019, filed May 15th 2019.


Response to Arguments
Regarding the interpretation under 35 U.S.C. 112(f), the Applicant's arguments filed April 13th, 2022 have been fully considered but they are not persuasive.  In regards to the language “inertial measurement device configured to…” and “imaging device configured to…”, the Applicant cites two prior art references to support the notion that these devices have structure.  However, the Applicant did not cite where in the specification supports the alleged structure of these devices.  Moreover, and also regarding the other “… devices configured to …” in the claims, the issue is also that these devices are treated as generic computers “configured to” achieve certain results, and the specification still do not provide either structure for the modifiers in question or any algorithms describing how to achieve these results.  If the language is for a computer-based implementation, then the specification needs to specify the algorithm used, and the specification does not do that.  It merely states the end result that the limitations seek to achieve.  Therefore the rejections under 35 U.S.C. 112 stand.
Regarding the analysis of the claims under 35 U.S.C. 101, the Applicant's arguments filed April 13th, 2022 have been fully considered but they are not persuasive.  The Examiner points out an inconsistency in the Applicant’s arguments.  For the analysis under 35 U.S.C. 112(f), the applicant alleges that the “devices” are merely generic computers and therefore have structure, but for the analysis under 35 U.S.C. 101, the applicant alleges that the “devices” are somehow more than “general-purpose” computers despite them performing only generic operations that any generic computer nowadays can perform.  Generic computer devices are well-understood, conventional, and routine elements in this field and as such are considered insignificant in the Step 2B analysis.  See MPEP 2106.05(d) (“Well-Understood, Routine, Conventional Activity”).  As such, the claims are rejected in step 2B of the analysis (see below for more detailed analysis under the heading “Claim Rejections – 35 U.S.C § 101”.
Regarding the prior art rejection of claim 1, the Applicant's arguments filed April 13th, 2022 have been fully considered but they are not persuasive.  The applicant argues that my argument about "angular information" in Babu is "not proper". Babu also says "coordinate frame", which again denotes a location.  The applicant then argues that "Babu teaches the visual information and angular information are coalesced to compute a location", not corrected or tracked.  However, the claim says that it "estimates" the location and this estimation, in the broadest reasonable interpretation, would be a "correction" of a previous frame (between the periodic receipt).  The idea that somehow the information is "coalesced" is spurious and immaterial.  Moreover, Babu does discuss feature tracking extensively.  Indeed, the abstract mentions the purpose being to prevent "tracking errors", which implied again both feature tracking being important and the idea of "correcting" something.  The arguments are not persuasive.  The additional quotes from ¶[0021] and ¶[0049] (see below in section on § 103 rejection for claim 1) in particular mentions feature tracking and the correcting an initial estimate of the location (the pose includes the location).  The prior art rejection stands.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 lacks a preamble.  However, for the purposes of examination, the Examiner will interpret the preamble of claim 4 as “the localization system of claim 1”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an inertial measurement device configured to…” in claim 1,
“an imaging device configured to…” in claim 1,
“a location analysis device configured to…” in claim 1,
“a location estimator configured to…” in claim 1,
“a first image processor configured to…” in claim 1,
“a first location corrector configured to…” in claim 1,
“a map extractor configured to…” in claim 8,
“a second image processor configured to…” in claim 8,
“a relationship determiner configured to…” in claim 8,
“a second location corrector configured to…” in claim 8,
“a front-end section configured to…” in claim 10, and
“a back-end section configured to…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“an inertial measurement device configured to…” in claim 1,
“an imaging device configured to…” in claim 1,
“a location analysis device configured to…” in claim 1,
“a location estimator configured to…” in claim 1,
“a first image processor configured to…” in claim 1,
“a first location corrector configured to…” in claim 1,
“a map extractor configured to…” in claim 8,
“a second image processor configured to…” in claim 8,
“a relationship determiner configured to…” in claim 8,
“a second location corrector configured to…” in claim 8,
“a front-end section configured to…” in claim 10, and
“a back-end section configured to…” in claim 10.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The Examiner is unable to find the corresponding structures because the sections of the specification that discuss these elements lack any description of the corresponding structure.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3 to 5, and 7 to 12 depend on claim 1 and are hereby rejected under 35 U.S.C. 112(b) as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mental process of location analysis (localization). This judicial exception is not integrated into a practical application because the claims amount to merely including instructions to implement an abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is for a machine (system).
No, claim 4 lacks a preamble and therefore directly concerns non-statutory subject matter.  However, for the purposes of examination, the Examiner will interpret the preamble of claim 4 as “the localization system of claim 1”, which then allows claim 4 as statutory subject matter.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites an abstract idea, specially the mental of location analysis (localization).  This mental process involves evaluation (“[measuring] a moved location…”, “[calculating] … travel distance information, travel direction information, and orientation information…”, and “[extracting] a feature point…”) and judgment (“[correcting] the estimated location…”). 
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “an inertial measurement device”, “an imaging device”, and “a location analysis device”.  The inertial measurement device and imaging device are mere data gathering elements and therefore are insignificant extra-solution activity.  The location analysis device is a generic computer and is a well-understood, routine, and conventional element in this field.  In effect, the claim amounts to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore, it does not integrate the judicial exception into the practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  All additional elements are insignificant.
This analysis does not change for the dependent claims.
Claim 3 involves outputting the results.  This additional element is mere post-solution displaying and therefore is insignificant extra-solution activity.  The analysis does not change.
Claims 4 to 5 and 7 to 11 involve modifying the steps of the mental process.  The analysis does not change.
Claim 12 introduces the additional element of a “transportation vehicle”.  This additional element is not a form of insignificant extra-solution activity.  However, the claim is recited generically and at a high-level of generality and abstraction.  As such, as claimed it amounts to merely linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Therefore, the claim does not integrate the judicial exception into a practical application.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center (US 20110206236 A1), hereinafter known as Center, in view of Babu et al. (US 20160209217 A1), hereinafter known as Babu.
Regarding claim 1, Center teaches a localization system comprising
an inertial measurement device configured to generate inertial data by measuring inertia resulting from movement of the transportation device when the transportation device moves (Center, figure 1, element 34, "Inertial Measurement Unit");
an imaging device configured to generate captured images by photographing surroundings of the transportation device when the transportation device moves (Center, figure 1, element 33, "Left Camera" and "Right Camera"); and
a location analysis device configured to measure a moved location of the transportation device on the basis of the inertial data and at least one of the captured images, the location analysis device comprising a front-end section comprising (Center, ¶[0021], "In the embodiment shown, a method of combining machine vision and kinematic (e.g. inertial) measurements provides an automated means of precisely tracking the pose, for example, location and attitude or otherwise of the motive frame, such as a human, robot, or vehicle."):
a location estimator configured to calculate at least one of travel distance information, travel direction information, and orientation information of the transportation device from the inertial data and estimate a location of the transportation device on the basis of the calculated information (Center, ¶[0021], "In the embodiment shown, a method of combining machine vision and kinematic (e.g. inertial) measurements provides an automated means of precisely tracking the pose, for example, location and attitude or otherwise of the motive frame, such as a human, robot, or vehicle.");      
a first image processor configured to extract a feature point from the captured images (Center, figure 1, element 62, "Feature Extraction"); and
a first location corrector configured to correct the estimated location of the transportation device on the basis of the inertial data and the feature point (Center, figure 1, elements 22 and 36, "Navigation System" and "Processor", where the processor is part of the navigation system; Center, ¶[0023], "Elements of navigation system 20 may employ algorithms, for example as described below, which combine these complementary information sources to produce highly accurate estimates of the position and attitude of the device and also to determine error based on certainties (or uncertainties in) these estimates."; and Center, ¶[0024], "An inertial measurement unit or system 34 may be suitably coupled to frame 100 and processing platform 36 where data and/or signals 38, 40, 42 from left and right cameras 30, 32 and inertial measurement unit 34 are processed with processing platform or processor 36 which outputs tracking and navigation data 44.").
Center does not teach but Babu does teach a localization system, wherein
the inertial data is generated at preset first periods; the captured images are generated at preset second periods, which are longer than the first periods, and are stereo images including a left camera image and a right camera image (Center, ¶[0023], "Inertial sensors … may track high-speed motions accurately … imagery … is unable to track high-speed motions accurately"; and Babu, ¶[0059], "A stereo image was generated at every 20th IMU observation (n=20)"); and
the first image processor estimates and tracks a location of a feature point extracted from a captured image of an (n-1)th (n is a natural number) period and changed in a captured image of an nth period using inertial data acquired between the captured image of the (n-1)th period and the captured image of the nth period (Babu, ¶[0041], "The controller 116 computes the location based on relative movement of the camera coordinate frame 144 and the inertial coordinate frame 142 between the periodic receipt of the visual information and the angular information"; Babu, ¶[0008], "angular information [is] indicative of a location in an inertial coordinate frame"; Babu, ¶[0021], "However, there can be loss of features in indoor environments due to changing lighting conditions or periodically textured scenes. Such anomalies are particularly prominent while navigating through scenes containing plain walls, windows and stairs. This feature loss often leads to a tracking failure which degrades the VSLAM performance. The effect is also amplified while the system is performing a turn in indoor corridors due to sudden changes in both the sparsity and trajectory speed of the available features."; and Babu, ¶[0049], "The pose 312 of a frame is determined using a dense tracking algorithm described below. The pose estimation 312 in the front end is used as an initial estimate in the back end (FIG. 4, below) convex optimizer.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center and include the feature of the image processor, as taught by Babu, because the additional inertial data provides a better location estimate (Babu, ¶[0004], “However, the addition of a gyroscope assists in handling such difficult conditions by providing additional rotational information”).
Regarding claim 12, Center in view of Babu discloses a transportation device in which the localization system of claim 1 is installed (Center, ¶[0020], "Referring to FIG. 1, there is shown, a schematic view of a navigation system 20 for a vehicle or moving frame, incorporating features in accordance with an exemplary embodiment.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center and include the feature of the image processor, as taught by Babu, because the additional inertial data provides a better location estimate (Babu, ¶[0004], “However, the addition of a gyroscope assists in handling such difficult conditions by providing additional rotational information”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu as applied to claim 1 above, and further in view of Best et al. (US 20180266828 A1), hereinafter known as Best.
Regarding claim 3, Center in view of Babu does not teach but Best teaches
the front-end section externally provides the corrected location information of the transportation device at the second periods while externally providing the estimated location information of the transportation device at the first periods (Best, ¶[0008], "The navigation system integrates an inertial navigation system (e.g., a unit or system based on an inertial measurement unit (IMU)) with a vision-based navigation system (or video navigation (VN) unit or system) such that the inertial navigation system can provide real time navigation data and the vision-based navigation can provide periodic—but more accurate—navigation data that is used to correct the inertial navigation system's output.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the localization system of Center in view of Babu to include the correction method of Best, because this correction improves the localization compared to using IMUs alone (Best, ¶[0009], “The methods and devices used in the new navigation system address problems associated with high accuracy dead reckoning systems (such as a typical VN unit/system) and provide better performance from low cost IMUs”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu as applied to claim 1 above, and further in view of Wagner (US 20170374256 A1), hereinafter known as Wagner.
Regarding claim 4, Center in view of Babu does not teach but Best teaches a localization system wherein
when there is a time difference between the left camera image and the right camera image, the first image processor corrects a difference in feature point location caused by the time difference between the left camera image and the right camera image using inertial data acquired between the left camera image and the right camera image (Wagner, ¶[0016], "In one embodiment, RSC corrects feature point location(s) by assuming: a known read-out time, a known and assumed to be constant camera motion for a whole image frame (e.g., the same motion estimate applied across all scanlines), and a depth of each 2D point to be corrected. In other embodiments, an IMU can provide RSC with high frequency translation and rotation acceleration data. For example, if an IMU operates at 1000 Hz, and assuming an input image of 640×480 resolution, a rolling shutter delay of 33 ms (i.e., read-out time) can result in an IMU measurement every 480/(1000/33)=16 scanlines. At 1000 Hz, IMU sampling can provide motion estimation at greater rate than needed for determining motion change for each scanline, therefore RSC may assume one IMU measurement is the same for the 16 scanlines or may interpolate between a plurality of IMU measurements.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the localization system of Center to include the rolling shutter compensation method of Wagner, because this method would improve the accuracy of the feature tracking.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu as applied to claim 1 above, and further in view of Zhang et al. (US 20180188027 A1), hereinafter known as Zhang.
Regarding claim 5, Center in view of Babu does not teach but Zhang teaches a localization system wherein the first location corrector is configured to
estimate a three-dimensional (3D) feature point location at which a two-dimensional (2D) feature point of the stereo images is present in a 3D space on the basis of the travel distance information, the travel direction information, and the orientation information of the transportation device extracted from the inertial data and the 2D feature point extracted from the stereo images (Zhang, ¶[0078], "For example, the one or more images may comprise at least two images (e.g., a left image and a right image) that form a stereo pair."; Zhang, ¶[0103], "Each of the received frames may be associated with a plurality of features, each feature corresponding to a particular 3-D location."; and Zhang, ¶[0109], "The initial guess may be generated based upon GPS measurements, IMU measurements, physical odometry, a combination of a plurality of sources using a Kalman filter, and/or the like.");
calculate a re-projected 2D feature point location by re-projecting the estimated 3D feature point location on a 2D coordinate system (Zhang, ¶[0114], "In some embodiments, 3D-to-2D conversion of the transformed features may be used when the 3-D locations of the features are determined through triangulation, as any triangulation error may be at least partially cancelled out by the 3D-to-2D reprojection."); and
correct the estimated location of the transportation device on the basis of a difference between locations of the 2D feature point extracted from the stereo images and the re-projected 2D feature point location (Zhang, ¶[0117], "In some embodiments, the 3-D transformation of the vehicle is determined using an optimizer to find a best transformation that minimizes an amount of reprojection error, wherein the reprojection error is computed using the identified features of a first image of the first and second frames. For example, the reprojection error for a transformation may be determined by applying the transformation to the 3-D positions of each feature of the first frame, projecting the transformed positions of the features onto the first image of the second frame to determine a 2-D position of each transformed feature on the first image of the second frame, and determining the 2-D distance between the 2-D position of each transformed feature and the 2-D position of its corresponding feature on the second frame. The reprojection error may correspond to an aggregation (e.g., a sum) of the determined 2-D distances for each reprojected feature.").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center in view of Babu and include the feature of a reprojection method, as taught by Zhang, because the method would help improve the precision and accuracy of the mapping (Zhang, ¶[0002], “This disclosure relates to … providing high definition maps with most up to date and improved precision”).

Claim(s) 7 to 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu as applied to claim 1 above, and further in view of Tsai et al. (US 20180286072 A1), hereinafter known as Tsai.
Regarding claim 7, Center in view of Babu does not teach but Tsai teaches a localization system wherein
the location analysis device further comprises a back-end section (Tsai, figure 7, element 644, "fast accurate stable adaptive tracking (FASAT) process"); and
the back-end section post-corrects the location information of the transportation device generated by the front-end section on the basis of the captured images, the generated location information of the transportation device, and a three-dimensional (3D) map of a zone corresponding to the generated location information of the transportation device (Tsai, ¶[0055], “The Control Unit 100 performs control of the sensors, IMU 502 and Cameras 508, 510, time stamping sensor data from the sensors, performs pre-computation in order to accelerate the localization pipeline, and packages raw data for sending over USB 102 to a host.”, where performs initial corrections like “bias correction” in ¶[0063], “scale correction” in ¶[0065], and “misalignment correction” in ¶[0067]; Tsai, ¶[0113], “Feature extractor 702 receives raw image information from control unit 100 and provides a salient points' representation hybrid point cloud map to a sensor fusion tracker (SFT) 711. One implementation of a feature extractor 702 performs a variety of actions including image preprocessing, feature detection, and feature descriptor preparation.”; and Tsai, ¶[0142], “Sensor fusion based tracker (SFT) 711 determines how to smartly use feature extraction results and inertial data from IMU 502 to generate pose accurately and rapidly”, where the pose includes the location information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center and include the feature of the image processor, as taught by Tsai, because the image processor would help improve accuracy and speed of the localization process (Tsai, ¶[0142], “to generate pose accurately and rapidly”).
Regarding claim 8, Center in view of Babu does not teach but Tsai teaches a localization system wherein the back-end section comprises
a map extractor configured to extract the 3D map of the zone corresponding to the generated location information of the transportation device from previously stored 3D maps (Tsai, ¶[0113], “Feature extractor 702 receives raw image information from control unit 100 and provides a salient points' representation hybrid point cloud map to a sensor fusion tracker (SFT) 711”, and fig. 7, which depicts element 714, “Smart Interaction Map”, as an additional input to element 711, “Sensor Fusion Tracking”; and Tsai, ¶[0152], which states that “Smart interaction with map (SIM) processor 714 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself”);
a second image processor configured to calculate 3D coordinates of each pixel in the captured images by re-projecting each pixel on a 3D coordinate system (Tsai, ¶[0233] to ¶[0237], “Refine all the poses by minimizing the sum of reprojection errors of all observed locations”);
a relationship determiner configured to determine a degree of relationship between 3D coordinates of pixels in the captured images and 3D coordinates of points in the 3D map and extract a pair of a pixel in the captured images and a point in the 3D map whose degree of relationship is a preset level or higher (Tsai, ¶[0186] to ¶[0192], especially ¶[0189], which discloses using “distance between the current tracked pose and the latest keyrig’s location” as a means to select points in a 3D map); and
a second location corrector configured to detect a location of the transportation device at which a distance is minimized between coordinates of the pixel in the captured images and coordinates of the point in the 3D map whose degree of relationship is the preset level or higher and set the detected location of the transportation device as post-corrected location information of the transportation device (Tsai, ¶[0195], “In one implementation, a descriptive point cloud from the 3D feature-based tracking is refined by obtaining an “optimal” (i) pose of each keyrig and (ii) 3D locations of all the points that minimizes weighted sum of re-projection errors of all the points projected to their observed keyrigs”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center and include the feature of the back-end section, as taught by Tsai, because the back-end section would help improve the accuracy and speed of the localization process (Tsai, ¶[0006], “fast reliable affordable positional awareness”).
Regarding claim 10, Center in view of Babu does not teach but Tsai teaches a localization system wherein the location analysis device comprises
a front-end section configured to estimate a location of the transportation device on the basis of the inertial data and correct the estimated location of the transportation device on the basis of the inertial data and a feature point extracted from the captured images (Tsai, ¶[0053] to ¶[0055], “FIG. 5 illustrates an example visual-inertial sensor implementation configured for determining positional information. Visual-inertial sensor 500 includes camera 1 508, camera 2 510, an Inertial Measurement Unit (IMU) 502, and a Computation Unit (CU) 100, … Using cameras 508, 510, enables visual-inertial sensor 500 to generate image depth information, which is useful for agent localization tasks (including tracking, localization, map generation, and relocalization). In a representative implementation illustrated by FIG. 5, cameras 508 and 510 are used mainly for agent localization that extracts features from images and to provide a plurality of functions: firstly, to extract features from images in agent localization, … An IMU 502 provides raw sensor data for agent localization pipeline, … The Control Unit 100 performs control of the sensors, IMU 502 and Cameras 508, 510, time stamping sensor data from the sensors, performs pre-computation in order to accelerate the localization pipeline, and packages raw data for sending over USB 102 to a host.”); and
a back-end section configured to post-correct the location information of the transportation device generated by the front-end section on the basis of the captured images, the generated location information of the transportation device, and a three-dimensional (3D) map of a zone corresponding to the generated location information of the transportation device (Tsai, ¶[0055], “The Control Unit 100 performs control of the sensors, IMU 502 and Cameras 508, 510, time stamping sensor data from the sensors, performs pre-computation in order to accelerate the localization pipeline, and packages raw data for sending over USB 102 to a host.”, where performs initial corrections like “bias correction” in ¶[0063], “scale correction” in ¶[0065], and “misalignment correction” in ¶[0067]; Tsai, ¶[0113], “Feature extractor 702 receives raw image information from control unit 100 and provides a salient points' representation hybrid point cloud map to a sensor fusion tracker (SFT) 711. One implementation of a feature extractor 702 performs a variety of actions including image preprocessing, feature detection, and feature descriptor preparation.”; and Tsai, ¶[0142], “Sensor fusion based tracker (SFT) 711 determines how to smartly use feature extraction results and inertial data from IMU 502 to generate pose accurately and rapidly”, where the pose includes the location information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Center and include the feature of the back-end section, as taught by Tsai, because the back-end section would help improve the accuracy and speed of the localization process (Tsai, ¶[0006], “fast reliable affordable positional awareness”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu and Tsai as applied to claim 8 above, and further in view of Yu et al. (US 20190130605 A1), hereinafer known as Yu.
Regarding claim 9, Center in view of Babu and Tsai does not teach but Yu teaches a localization system wherein
the captured images are stereo images including a left camera image and a right camera image (Center, fig. 1, element 33, “Left Camera” and “Right Camera”; and Yu, ¶[0070], “binocular stereo imaging type camera group for measuring depth may include an infrared transmitter, two infrared camera devices and an RGB camera device”);
the second image processor generates a depth image using the stereo images and calculates 3D coordinates of each pixel in the depth image by re-projecting each pixel on a 3D coordinate system (Yu, ¶[0088], “More specifically, coordinates of the first pattern detected in the infrared image, that is, the centers of the circular points or the ellipsoidal points, are detected, and depth values of the coordinates of the centers is acquired according to the depth map. The centers are mapped to a three-dimensional coordinate system of the infrared camera device to form a point cloud.”); and
the relationship determiner projects points in the 3D map viewed at a location corresponding to the generated location information of the transportation device on the depth image, extracts 3D coordinates of pixels corresponding to the projected points in the 3D map from the depth image, and determines the degree of relationship on the basis of distances between the extracted 3D coordinates of pixels and coordinates of the points in the 3D map (Yu, ¶[0022], “The first processor is further for: calculating, according to the infrared image, coordinates of an image formed on the infrared image by the first pattern, acquiring a depth value of the first pattern according to the depth map, calculating, according to a parameter obtained from calibration, the coordinates of the image formed on the infrared image by the first pattern, and the depth value of the first pattern, a position of a projection formed on the common two-dimensional image by a three-dimensional point cloud corresponding to the image formed on the infrared image by the first pattern, and calculating a distance between an image and the projection formed on the common two-dimensional image by the first pattern”).
The applicant defines the “degree of relationship” on page 17 of the specification as related to the distance between coordinates and points in a map, and the examiner interprets the “distance” in ¶[0022] of Yu as analogous to the “degree of relationship”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Center and include the feature of the relationship determiner, as taught by Yu, because the relationship determiner would improve the accuracy of the localization system (Yu, ¶[0056], “The method and device for verification provided by the present invention can verify a calibration parameter acquired after calibration is performed on a depth camera device, enhancing calibration accuracy.”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Center in view of Babu and Tsai as applied to claim 10 above, and further in view of Best et al. (US 20180266828 A1), hereinafter known as Best.
Regarding claim 11, Center in view of Babu and Tsai do not teach but Best teaches a localization system wherein
the front-end section externally provides the corrected location information of the transportation device at the second periods while externally providing the estimated location information of the transportation device at the first periods (Best, ¶[0008], “the inertial navigation system can provide real time navigation data and the vision-based navigation can provide periodic—but more accurate—navigation data that is used to correct the inertial navigation system's output”, where the inertial data is the estimated location and the visual data provides the correction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the localization system of Center to include the correction method of Best, because this correction improves the localization compared to using IMUs alone (Best, ¶[0009], “The methods and devices used in the new navigation system address problems associated with high accuracy dead reckoning systems (such as a typical VN unit/system) and provide better performance from low cost IMUs”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munich et al. (US 20160147230 A1), Scherer et al. (US 20180031387 A1), Ji et al. (US 20180174323 A1), and Kudrynski et al. (US 20180202814 A1) teach localization systems with inertial and visual sensors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667   

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667